              Case 5:19-cv-04096-WB Document 12 Filed 02/10/20 Page 39 of 39

...
                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

      FABIAN ALEXANDER COOK                                                                                    CIVIL ACTION
                                                                            ...   _   .   --,
                    V.                                       \,-,      ~ \-

      MARK GARMAN, et al.                                     MAR' 3 'i,V .,1 .                                NO. 19-4096
                                                      ,. ,    -- ...   "\
                                                                                                ......

                                                                                      ~ep.\l,.;;k
                                                  ft11 --- -
                                                  ORDER


                    AND NOW, this       ~     ay of           Ma.M,,1k_                                  , 2020, upon careful and

      independent consideration of the pleadings and record herein, and after review of the Report and

      Recommendation of Thomas J. Rueter, United States Magistrate Judge, it is hereby

                                                ORDERED

                     1.     The Report and Recommendation is APPROVED and ADOPTED;

                     2.     The petition for writ of habeas corpus is DENIED;

                     3.     A certificate of appeal          iii       is not granted.




                                                                                                                    J.
